EDMONDS, J., pro tem.
The defendants were jointly charged with the crime of rape upon a thirteen year old girl, accomplished by force and violence overcoming the resistance of the victim. Upon trial each was found guilty. They appeal upon the ground that the information charging them jointly with having committed the crime does not charge a public offense in that the crime of rape can involve only two people, the offender and the victim, and, also, that the evidence does not show that the offense was accomplished.
The appeal is entirely without merit.  The evidence shows that the act of intercourse was accomplished by the defendant Zinn, and that the defendant Potter aided and abetted in its commission. The latter was, therefore, properly charged as a principal with the former (People v. Young, 132 Cal. App. 770, 771 [23 Pac. (2d) 524]; People v. Burdg, 95 Cal. App. 259, 267 [272 Pac. 816]), and there *396is abundant evidence to sustain the conviction of each. (Secs. 31, 971, Penal Code.)
The judgments are, and each of them is, affirmed.
Conrey, P. J., and Houser, J., concurred.